Exhibit 99 For Immediate Release UniFirst Corporation 68 Jonspin Road Wilmington, MA 01887 Phone: 978- 658-8888 January 7, 2015 Fax: 978-988-0659 CONTACT: Steven S. Sintros, Senior Vice President & CFO Email: ssintros@UniFirst.com UNIFIRST ANNOUNCES FINANCIAL RESULTS FOR THE FIRST QUARTER OF FISCAL 2015 Wilmington, MA (January 7, 2015) UniFirst Corporation (NYSE: UNF) today announced results for its fiscal 2015 first quarter, which ended November 29, 2014. Revenues were $370.4 million, up 6.8% from $346.7 million in the year ago period. Net income of $37.4 million ($1.85 per diluted share), was 8.6% ahead of the $34.5 million ($1.71 per diluted share) reported in the year ago period. Ronald D. Croatti, UniFirst President and Chief Executive Officer said,“We are very pleased with the results for our first quarter.Our ongoing commitment to customer service and our goal of creating ‘Customers for Life’ has, and will continue to be, an integral part of achieving profitable growth.” Revenues in the Core Laundry Operations were $335.8 million, up 7.6% from those reported in the prior year’s first quarter. Excluding the effect of acquisitions and a weaker Canadian dollar, revenues grew 7.8%. This segment’s income from operations increased 8.6% compared to the first quarter of fiscal 2014, while the operating margin expanded slightly to 16.9% from 16.8%. Costs of revenues for the Core Laundry Operations were lower as a percentage of revenues compared to the prior year primarily due to reductions in payroll, energy and merchandise amortization. These benefits were partially offset by higher legal costs as well as costs related to the update of our IT systems. Revenues for the Specialty Garments segment, which consists of nuclear decontamination and cleanroom operations, were $22.5 million, down 8.0% from $24.4 million in the first quarter of fiscal 2014. This decrease was primarily the result of reduced power reactor business in North America compared to a year ago. As a result of the revenue decline, this segment’s income from operations for the quarter fell to $2.3 million from $2.8 million in the comparable period in fiscal 2014. This decline was offset by a strong performance from our First Aid segment which grew its revenues 17.4% from the prior year first quarter and generated $1.4 million in operating income compared to $0.5 million a year ago. UniFirst continues to maintain a solid balance sheet with no long term debt and increasing cash balances. Cash and cash equivalents at the end of the quarter totaled $213.0 million, up from $191.8 million three month earlier. Outlook Mr. Croatti continued, “The fiscal year is off to a strong start. We continue to believe that our full year fiscal 2015 revenues will be between $1.450 billion and $1.470 billion and that full year diluted EPS will be between $5.75 and $6.00 per share as communicated in October. We are cautious in our outlook as a result of our significant presence in energy producing regions in the U.S. and Canada. We believe that if oil prices remain depressed, our operating results will be negatively impacted.” Conference Call Information UniFirst will hold a conference call today at 10:00 a.m. (ET) to discuss its quarterly financial results, business hig hlights and outlook. A simultaneous live webcast of the call will be available over the Internet and can be accessed at www.unifirst.com. About UniFirst Corporation Headquartered in Wilmington, Mass., UniFirst Corporation is a North American leader in the supply and servicing of uniform and workwear programs, as well as the delivery of facility service programs. Together with its subsidiaries, the company also provides first aid and safety products, and manages specialized garment programs for the cleanroom and nuclear industries. UniFirst manufactures its own branded workwear, protective clothing, and floorcare products, and with over 225 service locations, 260,000 customer locations, and approximately 12,000 employee Team Partners. UniFirst is a publicly held company traded on the New York Stock Exchange under the symbol UNF and is a component of the Standard & Poor's 600 Small Cap Index. For more information visit www.unifirst.com. Forward Looking Statements This public announcement contains forward looking statements that reflect the Company’s current views with respect to future events and financial performance, including projected revenues and earnings per share. Forward looking statements contained in this public announcement are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995 and are highly dependent upon a variety of important factors that could cause actual results to differ materially from those reflected in such forward looking statements. Such factors include, but are not limited to, uncertainties regarding the Company’s ability to consummate and successfully integrate acquired businesses, uncertainties regarding any existing or newly-discovered expenses and liabilities related to environmental compliance and remediation, any adverse outcome of pending or future contingencies or claims, including suits relating to the New England Compounding Center matter, the Company’s ability to compete successfully without any significant degradation in its margin rates, seasonal fluctuations in business levels, our ability to preserve positive labor relationships and avoid becoming the target of corporate labor unionization campaigns that could disrupt our business, the effect of currency fluctuations on our results of operations and financial condition, our dependence on third parties to supply us with raw materials, any loss of key management or other personnel, increased costs as a result of any future changes in federal or state laws, rules and regulations or governmental interpretation of such laws, rules and regulations, uncertainties regarding the price levels of natural gas, electricity, fuel and labor, the impact of turbulent economic conditions and the current tight credit markets on our customers and such customers’ workforce, the level and duration of workforce reductions by our customers, the continuing increase in domestic healthcare costs, including the ultimate impact of the Affordable Care Act, demand and prices for our products and services, rampant criminal activity and instability in Mexico where our principal garment manufacturing plants are located, our ability to properly and efficiently design, construct, implement and operate our new CRM computer system, interruptions or failures of our information technology systems, including as a result of cyber-attacks, additional professional and internal costs necessary for compliance with recent and proposed future changes in Securities and Exchange Commission, New York Stock Exchange and accounting rules, strikes and unemployment levels, the Company’s efforts to evaluate and potentially reduce internal costs, economic and other developments associated with the war on terrorism and its impact on the economy, general economic conditions and other factors described under “Item 1A. Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended August 30, 2014 and in other filings with the Securities and Exchange Commission. When used in this public announcement, the words “anticipate,” “optimistic,” “believe,” “estimate,” “expect,” “intend,” and similar expressions as they relate to the Company are included to identify such forward looking statements. The Company undertakes no obligation to update any forward looking statements to reflect events or circumstances arising after the date on which such statements are made. UniFirst Corporation and Subsidiaries Consolidated Statements of Income Thirteen weeks ended November 29, November 30, (In thousands, except per share data) 20 14 (2) 20 13 (2) Revenues $ $ Operating expenses: Cost of revenues (1) Selling and administrative expenses (1) Depreciation and amortization Total operating expenses Income from operations Other (income) expense: Interest expense Interest income ) ) Exchange rate (gain) loss ) Total other (income) expense ) ) Income before income taxes Provision for income taxes Net income $ $ Income per share – Basic Common Stock $ $ Class B Common Stock $ $ Income per share – Diluted Common Stock $ $ Income allocated to – Basic Common Stock $ $ Class B Common Stock $ $ Income allocated to – Diluted Common Stock $ $ Weighted average number of shares outstanding – Basic Common Stock Class B Common Stock Weighted average number of shares outstanding – Diluted Common Stock Exclusive of depreciation on the Company’s property, plant and equipment and amortization on its intangible assets Unaudited UniFirst Corporation and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) November 29, 2014 (1) August 30, Assets Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Rental merchandise in service Prepaid and deferred income taxes — Prepaid expenses Total current assets Property, plant and equipment: Land, buildings and leasehold improvements Machinery and equipment Motor vehicles Less - accumulated depreciation Goodwill Customer contracts and other intangible assets, net Deferred income taxes Other assets $ $ Liabilities and shareholders' equity Current liabilities: Loans payable and current maturities of long-term debt $ $ Accounts payable Accrued liabilities Accrued and deferred income taxes Total current liabilities Long-term liabilities: Long-term debt, net of current maturities — Accrued liabilities Accrued and deferred income taxes Total long-term liabilities Shareholders' equity: Common Stock Class B Common Stock Capital surplus Retained earnings Accumulated other comprehensive income ) ) Total shareholders' equity $ $ Unaudited UniFirst Corporation and Subsidiaries Detail of Operating Results Revenues Thirteen weeks ended November 29 , November 30 , Dollar Percent (In thousands, except percentages) 20 14 (1) 20 13 (1) Change Change Core Laundry Operations $ $ $ % Specialty Garments ) -8.0 First Aid Consolidated total $ $ $ % Income from Operations Thirteen weeks ended November 29 , November 30 , Dollar Percent (In thousands, except percentages) 20 14 (1) 20 13 (1) Change Change Core Laundry Operations $ $ $ % Specialty Garments ) -17.8 First Aid Consolidated total $ $ $ % Unaudited UniFirst Corporation and Subsidiaries Consolidated Statements of Cash Flows Thirteen weeks ended (In thousands) November 29 , 20 14 (1) November 30 , 20 13 (1) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of deferred financing costs 52 52 Share-based compensation Accretion on environmental contingencies Accretion on asset retirement obligations Deferred income taxes 21 ) Changes in assets and liabilities, net of acquisitions: Receivables ) ) Inventories Rental merchandise in service ) ) Prepaid expenses ) ) Accounts payable Accrued liabilities ) ) Prepaid and accrued income taxes Net cash provided by operating activities Cash flows from investing activities: Acquisition of businesses ) ) Capital expenditures ) ) Other Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from loans payable and long-term debt Payments on loans payable and long-term debt ) ) Proceeds from exercise of Common Stock options Payment of cash dividends ) ) Net cash used in financing activities ) ) Effect of exchange rate changes ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Unaudited
